Entered: May 6th, 2020
                             Case 19-14442      Doc 49     Filed 05/06/20      Page 1 of 2
Signed: May 6th, 2020

SO ORDERED




                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                             AT BALTIMORE

         In Re:      Erick M. Beavers                            Case No. 19-14442-RAG
                                                                 Chapter 13

         **********************************
         US BANK TRUST NATIONAL
         ASSOCIATION AS TRUSTEE OF
         CABANA SERIES III TRUST, Movant
         (BSI Financial Services, INC.), Servicer

         vs.

         Erick M. Beavers, Debtor
         Wendy A. Beavers, Non-Filing Co-Debtor
                              Respondent(s)

               ORDER TERMINATING AUTOMATIC STAY AS TO THE DEBTOR AND NON-
                                          FILING CO-DEBTOR
                     Real Property at 105 Boxwood Road, Annapolis, Maryland 21403

                Upon consideration of the Motion for Relief from Stay filed by the Movant, US BANK
         TRUST NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES III TRUST,
         Movant (BSI Financial Services, INC.), Servicer for good cause shown, and no opposition
         having been filed thereto, it is:

                  ORDERED, that the stay of 11 U.S.C. Section 362(a) and 11 U.S.C. Section 1301 be and
         hereby is terminated so as to permit the Noteholder, or its assigns, to enforce its rights under the
         provisions of the Deed of Trust, and/or to resume or commence foreclosure proceedings under
         the provisions of the Deed of Trust dated April 10, 2003, and recorded among the land records
         of Anne Arundel County, Maryland, at Liber 13015 and folio 015 and regarding the real property
         of the Debtor at 105 Boxwood Road, Annapolis, Maryland 21403; provided, however, that any
         surplus proceeds from the foreclosure sale, after the satisfaction of Movant’s debt and payment
         of sale costs, shall be paid to the trustee for distribution through the bankruptcy estate; and, it is
         further;
         18-603537                                                                                         (kf)
                 Case 19-14442       Doc 49     Filed 05/06/20     Page 2 of 2



        ORDERED, that this relief shall apply to proceedings for possession of the real property
after the foreclosure.

       ORDERED, that the automatic stay of 11 U.S.C. Section 362(a) and 11 U.S.C. Section
1301 shall not be re-imposed as to the Debtor’s interest in the property by the conversion of this
case to a case under another Chapter of the United States Bankruptcy Code.




Copies to:

Erick M. Beavers
105 Boxwood Road
Annapolis, Maryland 21403

Wendy A. Beavers
105 Boxwood Road
Annapolis, Maryland 21403

Copies were sent electronically via the CM/ECF system to Candy L. Thompson, attorney for
Debtor and Robert S. Thomas, II, Chapter 13 Trustee.


                                     End of Order




18-603537
